Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection - Specification
2.	The specification must include a description of each figure. The sole description that the applicant has provided is not sufficient to explain each view submitted in the drawing disclosure. The descriptions of the figures are not required to be written in any particular format, however they must describe the views of the drawings clearly and accurately. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920(a)(II). Therefore, the description that reads “1. Control unit for compressional wave massage apparatus for wellness” should be amended to include independent descriptions for Figures 1.1 – 1.7. The following language and format is suggested:
-- FIG. 1.1 is a front elevational view of a Control Unit for Compressional Wave Massage Apparatus for Wellness showing our new design;
FIG. 1.2 is a bottom plan view thereof;
FIG. 1.3 is a rear elevational view thereof;
FIG. 1.4 is a right-side view thereof;
FIG. 1.5 is a top perspective view thereof;
FIG. 1.6 is a left view thereof; and
FIG. 1.7 is a top plan view thereof. --

Claim Rejection - 35 USC § 112(a) and (b)
3. 	The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The claim is indefinite and unclear because of the following issues:
Figures 1.4 and 1.6 show an indented area on the rear of the device, however in the corresponding view of Figure 1.3 this indented area is not shown. When inconsistencies are shown, the claim is non-enabling and indefinite, (MPEP 1503.02) as it prevents one skilled in the art from making and using the claimed design without resorting to conjecture. Consistency between the drawing views is essential to showing the ornamentality of the claim. See annotated figures below.

    PNG
    media_image1.png
    371
    474
    media_image1.png
    Greyscale

Figure 1.2 shows a large circular shape and five smaller circular shapes, some with small lines within their boundaries, on the bottom of the device that are considered indefinite. These shapes are considered indefinite because they are only shown from a singular view making it impossible for the examiner to determine if these shapes are lines on the surface, indentations of unknown depth, along with not being able to determine the exact planar position of these shapes without resorting to conjecture. This prevents one skilled in the art from making and using the claimed design. It should be noted that adding a bottom perspective views to the drawing disclosure for clarification at this point in prosecution would not meet the written description requirement 35 USC 112 (a). See figure annotated below.

    PNG
    media_image2.png
    175
    502
    media_image2.png
    Greyscale

4.	In an attempt to overcome the above portion of the rejection, the indefinite circles mentioned above may be converted to broken lines so long as the amendment meets the written description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing, or applicant must provide evidence of that possession. If these circles are converted to broken lines, a broken line statement would have to be added to the specification identifying these areas as ‘portions’ of the ‘Control Unit for Compressional Wave Massage Apparatus for Wellness’ not being part of the claimed design. Based on applicant’s disclosure, the following statement is suggested:
-- The broken lines shown in the figures are for the purposes of illustrating portions of the Control Unit for Compressional Wave Massage Apparatus for Wellness which form no part of the claimed design.

5.	 If preparing new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

6.       If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Conclusion
7.	The claim is rejected under 35 USC 112(a) and (b).

Hague Reply Reminder
8.	Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Discussion of the Merits of the Application
9.	All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below. Telephonic or in person interviews

A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Responding to Official USPTO Correspondence
10.	The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MAHARAJH whose telephone number is (571)272-6389.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A MAHARAJH/Primary Examiner, Art Unit 2917